Exhibit 10.18

SECURITIES ISSUANCE AGREEMENT NO. 2

THIS SECURITIES ISSUANCE AGREEMENT NO. 2 (this “Agreement”) is made and entered
into as of March 25, 2011, by and between Jagged Peak, Inc., a Nevada
corporation (the “Company”), and Moriah Capital, L.P., a Delaware limited
partnership (the “Lender”).

Capitalized terms not otherwise defined herein have the meaning set forth in
that certain Loan and Security Agreement by and between Lender, as lender, and
the Company, as borrower, of even date herewith (as amended from time to time,
the “Loan Agreement”).

RECITALS

WHEREAS, it is a condition precedent to Lender entering into Amendment No. 1, of
even date herewith, to the Loan Agreement (“Amendment No. 1”) that the Company
shall have executed this Agreement and delivered to Lender One Million
(1,000,000) shares (the “Shares”) of common stock of the Company, par value
$0.001 per share (the “Common Stock”);

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Issuance of Shares. On the date of execution of this Agreement, the Company
is hereby issuing to Lender, and Lender agrees to acquire from the Company, the
Shares.

2. Closing; Deliveries.

2.1 Closing Obligations of Company. On or prior to the date hereof, the Company
shall have taken and shall take all actions necessary to issue the Shares to
Lender and to consummate the transactions contemplated hereby, including,
without limitation, delivery or causing to be delivered to Lender on the date
hereof the following:

(i) a certificate or certificates for the Shares in such share denominations as
are requested by Lender, duly executed and delivered by the Company;

(ii) Amendment No. 1, duly executed by Borrower; and

(iii) the Amended and Restated Secured Revolving Loan Note, of even date
herewith, made by Borrower to Lender; and

(iv) such other certificates, documents, receipts and instruments as Lender or
its legal counsel may reasonably request.

2.2 Closing Obligations of Lender. On or prior to the date hereof, Lender shall
have taken and shall take all actions necessary for consummation by Lender of
the transactions contemplated hereby.



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Lender as follows:

3.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Each of the Company
and its Subsidiaries has the corporate power and authority to own and operate
its properties and assets; to execute, deliver and perform or cause to be
executed, delivered and performed this Agreement; and to carry on its business
as presently conducted.

3.2 Capitalization; Voting Rights.

(i) The authorized and issued capital stock of the Company and of each
Subsidiary as of the date hereof is described on Schedule 3.2 annexed hereto.

(ii) Except as disclosed in Schedule 3.2, other than Common Stock reserved for
issuance under the Company’s stock option plans, there are no outstanding
options, warrants, rights (including, but not limited to, conversion or
preemptive rights and rights of first refusal), proxy or stockholder agreements,
or other arrangements or agreements of any kind for the purchase or acquisition
from the Company or its Subsidiaries, of any of their securities. Neither the
offer, issuance or sale of any of, or the issuance of any of, the Shares, nor
the consummation of any transactions contemplated hereby, will result in a
change in the price or number of any securities of the Company or its
Subsidiaries authorized or issued under anti-dilution or other similar
provisions contained in or affecting any such securities.

(iii) The issuance of the Shares contemplated hereby is not and will not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.

(iv) All issued and outstanding securities of the Company and its Subsidiaries
(i) have been duly authorized and validly issued and are fully paid and
nonassessable and (ii) were issued in compliance with all applicable state and
federal laws.

(v) The Shares have been duly and validly reserved for issuance. When issued in
compliance with the provisions of this Agreement, the Shares will be validly
issued, fully paid and nonassessable, and will be free of any liens, charges,
encumbrances, options, rights of first refusal, security interests, claims,
liens, mortgages, pledges, charges, easements, covenants, restrictions, (except
as contained herein) obligations, or any other encumbrances (including, without
limitation, any conditional sale or other title retention agreement or any lease
in the nature thereof and any agreement to grant or to permit or suffer to exist
any of the foregoing) or third party rights or equitable interests of any nature
whatsoever.

3.3 Authorization; Binding Obligations. All corporate action on the part of the
Company necessary for the issuance of the Shares has been taken. This Agreement
constitutes the valid and binding obligations of the Company, enforceable
against it in accordance with their terms.

 

2



--------------------------------------------------------------------------------

3.4 No Conflicts. Neither the Company nor any of its Subsidiaries is in
violation or default of (a) any term of its formation documents or by-laws, or
(b) any provision of any indebtedness for borrowed money, any mortgage,
indenture, lease, license, agreement or contract (collectively, “Contracts”) or
judgment, order, writ, injunction, or decree (collectively, “Orders”). The
execution, delivery and performance of this Agreement will not, with or without
the passage of time or giving of notice, result in any violation, or be in
conflict with, or constitute a default under, any such term or provision of
indebtedness for borrowed money, Contract or Order, or result in any violation
of any Federal, state or local law, rule or regulation (collectively, “Laws”),
or result in the creation of any Lien upon any of the securities, properties or
assets of the Company or any of its Subsidiaries, or the suspension, revocation,
impairment, forfeiture or nonrenewal of any licenses, permits, franchises,
approvals, consents, waiver, notices, authorizations, qualifications,
concessions, or the like.

3.5 Registration Rights and Voting Rights. Except as disclosed in Schedule 3.2,
neither the Company nor any of its Subsidiaries is presently under any
obligation, and neither the Company nor any of its Subsidiaries has granted any
rights, to register any of the Company’s or its Subsidiaries’ securities. Except
as disclosed in Schedule 3.2, to the Company’s best knowledge, no stockholder of
the Company or any of its Subsidiaries has entered into any agreement with
respect to the voting of equity securities of the Company or any of its
Subsidiaries.

3.6 Valid Offering. Assuming the accuracy of the representations and warranties
of Lender contained in this Agreement, the offer, sale and issuance of the
Shares will be exempt from the registration requirements of the Securities Act
of 1933, as amended (the “Securities Act”), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.

3.7 SEC Reports. The SEC Reports do not contain any untrue statement of a
material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.

3.8 Fees; Brokers; Finders. Except as disclosed in Schedule 3.8, there are no
fees, commissions or other compensation due to any third party in connection
with the issuance of the Shares. Except as disclosed in Schedule 3.8, all
negotiations relative to such issuance, and the transactions contemplated hereby
and by the Loan Documents, have been carried on by the Company with Lender and
without the intervention of any other person or entity acting on behalf of the
Company, and in such manner as not to give rise to any claim against the Company
or Lender for any finder’s fee, brokerage commission or like payment, and if any
such fee, commission or payment is payable, it shall be the sole responsibility
of the Company and the Company shall pay, and indemnify Lender for, the same.

3.9 Financial Reporting. The Company makes and keeps books, records, and
accounts that, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of its assets. The Company maintains internal
control over financial reporting (“Financial Reporting Controls”) designed by,
or under the supervision of, its principal executive and principal financial
officers, and effected by its board of directors and/or board of managers or
other

 

3



--------------------------------------------------------------------------------

governing body of such Company (the “Board of Directors”) and other personnel,
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including that:

 

  (i) transactions are executed in accordance with management’s general or
specific authorization;

 

  (ii) unauthorized acquisition, use, or disposition of its assets that could
have a material effect on the financial statements are prevented or timely
detected;

 

  (iii) transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that its receipts and
expenditures are being made only in accordance with authorizations of its
management and Board of Directors, as applicable;

 

  (iv) transactions are recorded as necessary to maintain accountability for
assets; and

 

  (v) the recorded accountability for assets is compared with the existing
assets at reasonable intervals, and appropriate action is taken with respect to
any differences.

3.10 Full Disclosure. The Company and each of its Subsidiaries has provided the
Lender with all information requested by the Lender in connection with the
Lender’s decision to enter into this Agreement, including all information each
Company and each of its Subsidiaries believe is reasonably necessary to make
such investment decision. Neither this Agreement, the other Loan Documents nor
the exhibits and schedules hereto and thereto nor any other document, including
without limitation the responses contained in any questionnaire provided to any
Company by the Lender, delivered by the Company or any of its Subsidiaries to
the Lender or its attorneys or agents in connection herewith or therewith or
with the transactions contemplated hereby or thereby, contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading.

3.11 No Integrated Offering. Neither the Company, nor any of its Subsidiaries
nor any of its Affiliates, nor any Person acting on the Company’s or their
behalf, has directly or indirectly made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the offering or issuance of the Shares pursuant to this Agreement or any other
Loan Document to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from issuing the Shares
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its Affiliates or Subsidiaries take any action or steps that would cause the
offering of the Shares to be integrated with other offerings.

4. Representations and Warranties of Lender. Lender hereby represents and
warrants to the Company that:

 

4



--------------------------------------------------------------------------------

(i) Authorization; Performance. Lender has the power and authority to execute,
deliver and perform this Agreement, (b) all partnership or corporate action on
Lender’s part required for the execution, delivery and performance of this
Agreement has been taken, (c) upon execution and delivery, this Agreement is the
valid and binding obligation of Lender, enforceable in accordance with its
terms.

(ii) Investment Representations. Lender understands that the Shares have not
been registered under the Securities Act of 1933, as amended, or any state
securities laws, and are being offered pursuant to an exemption from
registration contained in the Securities Act based in part upon such Lender’s
representations contained in this Agreement, including, without limitation, that
such Lender is an “accredited investor” within the meaning of Regulation D under
the Securities Act. Lender has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Shares to be issued to it under this Agreement.

(iii) Accredited Investor. Lender represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.

5. Covenants of the Company. The Company covenants and agrees with Lender as
follows:

5.1 Rule 144 Matters. Continuing until transfer restrictions on the Shares have
been removed so as to permit a public sale thereof without restriction, the
Company shall comply with all reporting requirements under the 1934 Act,
including, but not limited to, making available all required current information
regarding the Company under Rule 144(c) under the Securities Act, so as to
enable Lender to effect resales of the Shares under Rule 144. The Company shall
cooperate with Lender in connection with all resales pursuant to Rule 144 and
provide legal opinions necessary to allow such resales, provided the Company and
its counsel receive reasonably requested representations from Lender and broker,
if any. In the event that the Company lists the Common Stock on the Frankfurt
Stock Exchange in accordance with Section 5.4(i), then the analogous provisions
applicable to such listing shall be complied with by the Company so as to permit
Lender to make public resales of the Shares without restriction.

5.2 Indemnification. The Company and its Subsidiaries agree, jointly and
severally, to indemnify, hold harmless, reimburse and defend Lender, and
Lender’s partners, officers, directors, agents, representatives, affiliates,
members, managers, and employees, against any claim, cost, expense, liability,
obligation, loss or damage (including, without limitations, reasonable legal
fees) of any nature, incurred by or imposed upon them which results, arises out
of, or is based upon: (a) any misrepresentation by the Company or any of its
Subsidiaries, or breach of any warranty by the Company or any of its
Subsidiaries in this Agreement, or in any exhibits or schedules attached hereto,
and (b) any breach or default in performance by Company or any of its
Subsidiaries of the their obligations hereunder.

5.3 Stop-Orders. The Company shall advise the Lender, promptly after the Company
receives notice of issuance by the SEC, any state securities commission or any
other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Company, or of the suspension
of the qualification of the Common Stock for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.

 

5



--------------------------------------------------------------------------------

5.4 Publicly Traded Common Stock.

(i) Listing. The Company shall (a) do all things necessary for the continuation
of its listing or quotation, as applicable, on the trading market upon which
shares of its Common Stock are listed or quoted, as applicable, which on the
date hereof is the OTC Bulletin Board; and (b) comply in all material respects
with its reporting, filing and other obligations under the by-laws or rules of
the Financial Industry Regulatory Authority (“FINRA”) and other regulatory
authorities, as applicable. Notwithstanding the foregoing, the Company may
discontinue quotation of its Common Stock on the OTC Bulletin Board at such time
as it fully qualifies for listing on, and lists its Common Stock for trading on,
the Frankfurt Stock Exchange, on the condition that the liquidity of the Common
Stock, based on the absence of resale restrictions and trading volume, is not
adversely affected by listing the Common Stock on the Frankfurt Stock Exchange,
as determined by Lender.

(ii) Disclosure Controls. The Company shall maintain disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized, and reported, within the time periods specified in the rules and
forms of the SEC and there shall not be any weakness in any such disclosure
controls or Financial Reporting Controls, except as so disclosed in any 1934 Act
Filings or to Lender.

(iii) Compliance with Laws. Neither the Company nor any of its Subsidiaries
shall be in violation of the Sarbanes-Oxley Act of 2002 or any SEC related
regulation or rule or any rule of the trading market promulgated thereunder in
respect of the conduct of its business or the ownership of its properties which
will have, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(iv) SEC Reports and Financial Statements. (a) The Company shall file all proxy
statements, financial reports and other documents required to be filed by it
under the 1934 Act (collectively, the “SEC Reports”); (b) each SEC Report shall
be, at the time of its filing, in substantial compliance with the requirements
of its respective form and none of the SEC Reports, nor the financial statements
(and the notes thereto) included in such SEC Reports, as of their respective
filing dates, shall contain any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and (c) such financial statements shall be prepared in
accordance with GAAP and applied on a consistent basis during the periods
involved (except (1) as may be otherwise indicated in such financial statements
or the notes thereto or (2) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed) and shall fairly
present in all material respects the financial condition, the results of
operations and cash flows of the Company and its Subsidiaries, on a consolidated
basis, as of, and for, the periods presented in each such SEC Report.

5.5 Market Regulations. The Company shall notify the SEC, FINRA and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and

 

6



--------------------------------------------------------------------------------

permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Shares to the Lender and promptly provide copies thereof to the
Lender.

5.6 Reporting Requirements. The Company shall timely file with the SEC all
reports required to be filed pursuant to the 1934 Act and refrain from
terminating its status as an issuer required by the 1934 Act to file reports
thereunder even if the 1934 Act or the rules or regulations thereunder would
permit such termination. In the event that the Company lists the Common Stock on
the Frankfurt Stock Exchange in accordance with Section 5.4(i), then the
analogous reporting requirement to maintain listing on the Frankfurt Stock
Exchange shall be complied with by the Company.

5.7 Reissuance of Securities. The Company shall reissue certificates
representing the Shares without restrictive legends at such time as:

(i) the holder thereof is permitted to dispose of such Shares pursuant to Rule
144 under the Securities Act, which shall be no later than the expiration of the
six (6) month period commencing on the date hereof (the “Holding Period”); or

(ii) upon resale subject to an effective registration statement if the resale of
such Shares is registered under such registration statement.

The Company agrees to cooperate with the Lender in connection with all resales
pursuant to Rule 144 and shall cause to be provided to the Lender and to the
Company’s transfer agent legal opinions necessary to allow such resales upon
expiration of the Holding Period provided the Company and its counsel receive
reasonably requested representations from the Lender and broker, if any.

5.8 Compliance with Laws. The operation of each of the Company’s and each of its
Subsidiaries’ business is and shall continue to be in compliance in all material
respects with all applicable Laws and Orders, including to all Laws and Orders
relating to taxes, payment and withholding of payroll taxes, employer and
employee contributions and similar items, securities, employee retirement and
welfare benefits, employee health and safety and environmental matters.

5.9 Margin Stock. The Company shall not permit any of the proceeds of the Loans
made under the Loan Documents to be used directly or indirectly to “purchase” or
“carry” “margin stock” or to repay indebtedness incurred to “purchase” or
“carry” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board of Governors of the Federal Reserve System
as now and from time to time hereafter in effect.

5.10 Offering Restrictions. Neither the Company nor any of its Subsidiaries
shall (x) enter into any equity line of credit agreement or similar agreement
with a floorless pricing feature or (y) issue, or enter into any agreement to
issue, any securities with a floorless variable/floating conversion and/or
pricing feature which are or could be (by conversion or registration)
free-trading securities (i.e. common stock subject to a registration statement).

 

7



--------------------------------------------------------------------------------

6. Redemption Premium.

(i) Lender shall notify the Company on or prior to March 31, 2012 (the
“Redemption Premium Date”) if Lender wishes to retain the Shares beyond that
date. If Lender notifies the Company on or prior to that date that Lender wishes
to retain all of the Shares, then no Redemption Premium (as defined in the Loan
Agreement) shall be payable by the Company to Lender. If Lender either notifies
the Company on or prior to the Redemption Premium Date that Lender does not wish
to retain all or a portion of the Shares, or if no such notice is delivered by
Lender to the Company by the Redemption Premium Date (in which event, Lender
shall be deemed to have elected not to retain any Shares), then, no later than
the Redemption Premium Date, the Company shall tender to Lender the Redemption
Premium in cash by wire transfer of immediately available funds to an account at
a bank designated by Lender, and Lender will deliver to the Company the
certificate or certificates representing the Shares (or the applicable portion
thereof), duly endorsed for transfer by lender. The Company and Lender
acknowledge and agree that the Company’s obligation to pay the Redemption
Premium is an Obligation secured by the Collateral and any related guarantees
under the Loan Documents, and for so long as the Redemption Premium remains
unpaid, the Lender’s right to receive the Redemption Premium shall be secured by
the Collateral and any related guarantees under the Loan Documents. Lender’s
right to the Redemption Premium and the Shares shall be assignable or
transferable in whole or in part to any third party. Company and Lender will
negotiate in good faith to provide Lender with the opportunity to provide
financing for the payment of the Redemption Premium on terms agreeable to
Lender.

(ii) Notwithstanding the foregoing, Lender shall have the right, but not the
obligation, to accelerate the payment of the Redemption Premium upon a
Fundamental Transaction (as defined below), as follows: the Company shall send
written notice of the proposed Fundamental Transaction (“Fundamental Transaction
Notice”) no later than thirty (30) days prior to the date of the proposed
consummation of the Fundamental Transaction, together with all relevant
information relating thereto, in form sufficient to enable Lender to make an
informed decision as to whether it should accelerate the payment of the
Redemption Premium. Within fifteen (15) days of Lender’s receipt of the
Fundamental Transaction Notice, Lender shall advise the Company whether the
Lender has elected to accelerate the payment of the Redemption Premium. Lender’s
failure to timely notify the Company of Lender’s intention to accelerate the
payment of the Redemption Premium shall be deemed an intention to decline to
accelerate the payment of the Redemption Premium.

(iii) “Fundamental Transaction” means

(1) Any consolidation or merger of the Company with or into another entity where
the stockholders of the Company immediately prior to such transaction do not
collectively own at least 51% of the outstanding voting securities of the
surviving corporation of such consolidation or merger immediately following such
transaction; or the sale of all or substantially all of the assets of the
Company in a single transaction or a series of related transactions; or

(2) The occurrence of any transaction or event in connection with which all or
substantially all the Common Stock shall be exchanged for, converted into,
acquired

 

8



--------------------------------------------------------------------------------

for or constitute the right to receive consideration (whether by means of an
exchange offer, liquidation, tender offer, consolidation, merger, combination,
reclassification, recapitalization or otherwise) which is not all or
substantially all common stock which is (or will, upon consummation of or
immediately following such transaction or event, will be) listed on a national
securities exchange or approved for quotation on Nasdaq or any similar United
States system of automated dissemination of transaction reporting of securities
prices, including the OTC Bulletin Board; or

(3) The acquisition by a Person or entity or group of Persons or entities acting
in concert as a partnership, limited partnership, syndicate or group, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, of beneficial ownership of securities of the
Company representing 50% or more of the combined voting power of the outstanding
voting securities of the Company ordinarily (and apart from rights accruing in
special circumstances) having the right to vote in the election of directors; or

(4) The Common Stock ceases to be quoted on the OTC Bulletin Board or, if
listing of the Common Stock is permitted hereunder on the Frankfurt Stock
Exchange, the Common Stock ceases to be traded on the Frankfurt Stock Exchange.

(iv) In addition, notwithstanding the foregoing, Lender shall have the right,
but not the obligation, to accelerate the exercise of the payment of the
Redemption Premium following an Event of Default which is not cured within any
applicable grace period under the Loan Documents (which acceleration right shall
not be waived if not exercised following a prior Event of Default), in which
event the Redemption Premium shall be added to the Obligations under the Loan
Agreement and secured by the Collateral thereunder, and shall be immediately due
and payable to Lender.

(v) All notices under this Section shall be delivered in the manner set forth in
the Loan Agreement.

7. Company Call Option. Lender hereby grants to the Company an option (the “Call
Option”) to purchase the Shares at any time prior to the Redemption Premium
Date, on the condition that the Obligations are paid in full prior to or
concurrently with the exercise of the Call Option, as follows:

(i) The number of Shares subject to the Call Option (the “Call Shares”), and the
related purchase price thereof (the “Call Price”) shall decrease over time, as
follows:

 

9



--------------------------------------------------------------------------------

If the Obligations are paid in full on or prior to:

   then the number of  Call
Shares shall be:      and the total Call Price for
the Call Shares shall be the
greater of (1) the price set
forth in this column below
or (2) the product of (a) the
number of Call Shares and
(b) the Market Price
(defined below) of the Call
Shares:  

April 1, 2011

     1,000,000       $ 170,000   

May 1, 2011

     916,667       $ 155,833   

June 1, 2011

     833,333       $ 141,667   

July 1, 2011

     750,000       $ 127,500   

August 1, 2011

     666,667       $ 113,333   

September 1, 2011

     583,333       $ 99,167   

October 1, 2011

     500,000       $ 85,000   

November 1, 2011

     416,667       $ 70,833   

December 1, 2011

     333,333       $ 56,667   

January 1, 2012

     250,000       $ 42,500   

February 1, 2012

     166,667       $ 28,333   

March 1, 2012

     83,333       $ 14,167   

(ii) The Call Option may be exercised by the Company at any time prior to
Redemption Premium Date (the “Call Period”), on the condition that the
Obligations are paid in full prior to or concurrently with the exercise of the
Call Option. If not exercised during the Call Period, the Call Option
automatically shall terminate and shall be of no further force or effect.

(iii) A partial exercise of the Call Option is permitted, provided that such
exercise shall be on a one-time basis only, and the Call Option shall terminate
as to any remaining Call Shares as to which the Call Option is not exercised.

(iv) The Call Option shall be exercisable by the Company’s delivery of written
notice to Lender (the “Call Notice”). The Call Notice shall specify the date on
which the closing of the purchase of the Call Shares shall take place (the “Call
Closing Date”), which such date shall be no later than the date that the
Obligations are paid in full. On or before the Call Closing Date, Lender will
deliver to the Company the certificate(s) representing the Call Shares, duly
endorsed for transfer by Lender or accompanied by duly executed stock powers in
blank, and the Company shall tender to Lender the Call Price in cash by wire
transfer of immediately available funds to an account at a bank designated by
Lender.

 

10



--------------------------------------------------------------------------------

(v) “Market Price” means the arithmetic average of the daily VWAPs of the Common
Stock for each of the five (5) Trading Days immediately preceding the date of
exercise of the Call Option.

(vi) “VWAP” of the Common Stock on any Trading Day means the dollar
volume-weighted average price for the Common Stock on the Principal Market as
reported by Bloomberg Financial, L.P., based on a Trading Day from 9:30 a.m.,
Eastern Time, to 4:00 p.m., Eastern Time, for such Trading Day; or, if no dollar
volume-weighted average price is reported for the Common Stock by Bloomberg
Financial, L.P. (or equivalent reporting service) for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for the Common Stock as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly known as Pink OTC Markets Inc.) All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, capital reorganizations or other similar transaction
relating to the Common Stock.

(vii) “Trading Day” means a day on which the Principal Market is open for
general trading of securities.

(viii) “Principal Market” means the OTC Bulletin Board or such other securities
market that then constitutes the principal securities market for the Common
Stock.

8. Miscellaneous.

8.1 Notices. All notices, requests and demands to or upon the respective parties
hereto shall be given in writing and shall be deemed to have been duly given or
made upon receipt by the receiving party. All notices, requests and demands are
to be given or made to the respective parties at the following addresses (or to
such other addresses as either party may designate by notice in accordance with
the provisions of this paragraph):

If to the Company:

Jagged Peak, Inc.

3000 Bayport Drive, 250

Tampa, Florida 33607

Attention: Andrew J. Norstrud

With a copy to:

Shumaker, Loop & Kendrick, LLP

Bank of America Plaza

101 East Kennedy Boulevard

Suite 2800

Tampa, Florida 33602

Attention: Gregory C. Yadley

If to Lender:

 

11



--------------------------------------------------------------------------------

Moriah Capital, L.P.

444 Madison Avenue, Suite 501

New York, New York 10022

Attention: Alexandre T. Speaker and Greg T. Zilberstein

With a copy to:

Cohen Tauber Spievack & Wagner P.C.

420 Lexington Avenue, Suite 2400

New York, New York 10170

Attention: Adam Stein

8.2 Amendment. Any modification or amendment shall be in writing and signed by
the parties hereto, and any waiver of, or consent to any departure from, any
representation, warranty, covenant or other term or provision shall be in
writing and signed by each affected party hereto or thereto, as applicable.

8.3 Construction. No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by reason of such party or
its counsel having, or being deemed to have, structured or drafted such
provision.

8.4 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other
negotiations, representations, warranties, agreements and understandings, oral
or otherwise, between the parties with respect to the matters contained herein.

8.5 Headings. Section and paragraph headings are for convenience only and shall
not be construed as part of this Agreement.

8.6 Severability. Every provision of this Agreement is intended to be severable.
If, in any jurisdiction, any term or provision hereof is determined to be
invalid or unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, (b) any such invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such term or provision in any other
jurisdiction, and (c) the invalid or unenforceable term or provision shall, for
purposes of such jurisdiction, be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. If a court of competent jurisdiction
determines that any covenant or restriction, by the length of time or any other
restriction, or portion thereof, set forth in this Agreement is unreasonable or
unenforceable, the court shall reduce or modify such covenants or restrictions
to those which it deems reasonable and enforceable under the circumstances and,
as so reduced or modified, the parties hereto agree that such covenants and
restrictions shall remain in full force and effect as so modified. In the event
a court of competent jurisdiction determines that any provision of this
Agreement is invalid or against public policy and cannot be so reduced or
modified so as to be made enforceable, the remaining provisions of this
Agreement shall not be affected thereby, and shall remain in full force and
effect.

 

12



--------------------------------------------------------------------------------

8.7 Successors and Assigns. All covenants, promises and agreements by or on
behalf of the parties contained in this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided, however, that nothing in this Agreement,
express or implied, shall confer on the Company the right to assign any of its
rights or obligations hereunder at any time.

8.8 Survival. All covenants, agreements, representations and warranties made by
the Company herein or in any certificate, report or instrument contemplated
hereby shall survive any independent investigation made by Lender and the
execution and delivery of this Agreement, and such certificates, reports or
instruments and shall continue so long as any Obligations are outstanding and
unsatisfied, applicable statutes of limitations to the contrary notwithstanding.

8.9 No Waiver; Rights and Remedies. A waiver of a breach of any term, covenant
or condition of this Agreement shall not operate or be construed as a continuing
waiver of such term, covenant or condition, or breach, or of any other term,
covenant or condition, or breach by such party. No failure to exercise and no
delay in exercising any right, remedy, or power hereunder shall preclude any
other or further exercise of any other right, remedy or power provided herein or
by law or in equity. Lender is entitled to exercise all rights and remedies
available to it at law or in equity in connection with this Agreement. The
rights and remedies of Lender hereunder are several and cumulative at Lender’s
discretion and may be exercised at Lender’s discretion.

8.10 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE LAWS OF
WHICH THE COMPANY HEREBY EXPRESSLY ELECTS TO APPLY TO THIS AGREEMENT, WITHOUT
GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW THEREUNDER. THE COMPANY AGREES
THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.

8.11 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,

THE COMPANY HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A TRIAL BY JURY
OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR
PROCEEDING BETWEEN THE COMPANY AND LENDER OR THEIR SUCCESSORS AND ASSIGNS, OUT
OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS AND/OR THE COLLATERAL. IT IS INTENDED THAT SAID WAIVER SHALL APPLY
TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR
PROCEEDINGS BETWEEN THE COMPANY AND LENDER. THE COMPANY WAIVES ALL RIGHTS TO
INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE
OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE

 

13



--------------------------------------------------------------------------------

OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO,
EXCEPT COMPULSORY COUNTERCLAIMS.

8.12. CONSENT TO JURISDICTION.

THE COMPANY HEREBY (a) IRREVOCABLY SUBMITS AND CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK,
NEW YORK COUNTY, WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL OR
ANY MATTER ARISING THEREFROM OR RELATING THERETO, AND (b) WAIVES ANY OBJECTION
BASED ON VENUE AND/OR FORUM NON CONVENIENS WITH RESPECT THERETO. IN ANY SUCH
SUIT, ACTION OR PROCEEDING, THE COMPANY WAIVES PERSONAL SERVICE OF THE SUMMONS
AND COMPLAINT OR OTHER PROCESS AND PAPERS THEREIN AND AGREES THAT THE SERVICE
THEREOF MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE
COMPANY AT ITS ADDRESS SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER
HAS RECEIVED NOTICE AS PROVIDED IN THIS AGREEMENT. NOTWITHSTANDING THE
FOREGOING, THE COMPANY CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY ACTION OR
PROCEEDING IN ANY OTHER JURISDICTION TO ENFORCE ITS RIGHTS HEREUNDER AND COMPANY
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH ACTION OR PROCEEDING.

8.13 Counterparts. This Agreement may be executed in counterparts and by
facsimile or electronic signature, each of which when so executed, shall be
deemed an original, but all of which shall constitute but one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Issuance
Agreement No. 2 as of the date set forth in the first paragraph hereof.

 

JAGGED PEAK, INC. By:  

 

Name:   Title:   MORIAH CAPITAL, L.P.

By:

  Moriah Capital Management, L.P.,

General Partner

By:

  Moriah Capital Management, GP, LLC,

General Partner

By:  

 

Name:   Title:  

[SIGNATURE PAGE – SECURITIES ISSUANCE AGREEMENT NO. 2]

 

15



--------------------------------------------------------------------------------

Schedule 3.2

Capital Stock

Jagged Peak, Inc. – 16,245,961 shares authorized and issued

Jagged Peak Canada Inc. – 10,000 shares authorized and issued

Outstanding Warrants and Contingent Shares (Excluding Stock Option Plans and the
Lender’s Warrants)

 

E-10    1/24/06    1/24/2011      25,000         2.50    E-11    9/8/06   
9/8/11      25,000         2.00    E-12    9/8/06    9/8/11      25,000        
2.00    E-14    9/8/06    9/8/11      15,000         2.00    E-16    9/8/06   
9/8/11      15,000         2.00    E-19    12/27/06    12/27/11      10,000   
     0.55    E-23    12/27/06    12/27/11      10,000         0.55    E-24   
12/27/06    12/27/11      10,000         0.55    E-26    12/27/06    12/27/11   
  10,000         0.55    E-29    12/27/06    12/27/11      10,000         0.55
   E-31    12/27/06    12/27/11      10,000         0.55    E-34    12/27/06   
12/27/11      200,000         0.55    E-35    12/27/06    12/27/11      200,000
        0.55    E-36    12/27/06    12/27/11      200,000         0.55    E-37
   12/27/06    12/27/11      200,000         0.55    E-38    12/27/06   
12/27/11      50,000         0.55    L1    12/14/06    12/14/2050      3,722   
     0.01    L4    12/14/06    12/14/2050      7,060         0.01    IR-1   
5/1/08    5/1/2013      75,000         0.30    E-44    11/3/10    11/3/2015     
200,000         0.08    E-45    11/3/10    11/3/2015      200,000         0.08
  

 

* All “E’s” denote employee stock options.

Registration Rights and Voting Rights

None.

 

16



--------------------------------------------------------------------------------

Schedule 3.8

None.

 

17